HOFFMAN, District Judge.
This ease ha3 been submitted to this court on appeal without argument or the statement of any objection to its validity. We have, however, as in other cases, examined the transcript, which is unusually voluminous, and have perceived no obstacle to its confirmation. The first application for the land appears to have been made by Don Francisco Castro in 1823, and to have been addressed to the deputation. On the same day a degree was made granting the place solicited, and directing the military commander of the presidio of San Francisco to put the petitioner in possession. This seems, from various causes, not to have been done, nor does the title to the laud appear to have issued to Francisco Castro during his lifetime, although, as appears from the expediente, he had gone upon the land, placed cattle upon it, and from time to time solicited of the governor the formal title. On his death, his son and the administrator of his estate. Joaquin Ysidro Castro, petitioned the governor on the twenty-sixth of May, 1834, for the land occupied by tiie family, stating it to be three leagues in extent, and annexing to his petition a map of the land solicited. The governor, after having caused the documents on file in the case of the previous application of Francisco Castro to be produced, acceded to the petition, and on the twelfth of June, 1834, the formal title issued to the successors of Francisco Castro. In this title the boundaries of the land are mentioned, and reference is made to the map which accompanies the expediente. The extent of the land granted is stated to be three square leagues, more or less. On the twenty-third of June, 1835, Joaquin Ysidro Castro presented another petition to the governor, in which he states that he had through inadvertence neglected to ask for all the land included in the boundaries indicated on the diseño, and he solicits an augmentation of the previous grant so as to include the whole tract designated on the map. By the report of Negrete, the secretary to whom the governor referred this petition, it appears that the land comprised within the boundaries referred to had been ascertained to be of the extent of four and one twenty-fourth square leagues. On the fourteenth of August, 1835, the governor granted to the successors of Francisco Castro the augmentation solicited, and on the twentieth of August, 1S35, the formal title was issued for the land as originally bounded, and in the fourth so called condition of the title, the extent of the tract is declared to be “four square leagues and a little over, including the surplus which by the decree of the fourteenth of August of the present year was granted to them, and as shown by *329-the map which accompanies the espediente -and already conceded to them.” It is this tract of four square leagues and a little over that is now claimed by the appellees.
[For the. rejection of a survey subsequently ■made, see Case No. 14,749.]
All the above recited facts appear from the expedientes on file. The authenticity of the original documents produced by the interested parties is fully proved, and their long continued occupation and extensive improvements of the land for more than thirty years clearly established. It'also appears that the grant was approved by the departmental assembly. We are of opinion therefore that this claim is valid, and that the decision of the board should be affirmed.